PER CURIAM.
Defendant, Carlos Whitby, pleaded guilty in one proceeding to charges raised in two separate causes. In the first cause, Defendant was charged with committing first-degree assault, kidnapping, first-degree robbery, first-degree conspiracy to commit murder and three counts of armed criminal action. In the second cause, Defendant was charged with committing first-degree assault, armed criminal action and unlawful use of a weapon. The court sentenced Defendant to serve a total of thirty years imprisonment on concurrent sentences in the first cause and a total of ten years imprisonment on concurrent sentences in the second cause. The *160court ordered that the sentences imposed in the two causes run consecutively. Defendant timely filed a Rule 24.035 motion and an amended motion to vacate the judgment and sentence, alleging ineffective assistance of counsel. The motion court denied Defendant’s motion without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court’s judgment is not clearly erroneous. An opinion reciting the detailed facts and restating the principles of law would have no precedential value nor would it serve any jurisprudential purpose. The judgment is affirmed in accordance with Rule 84.16(b).